 

Exhibit 10 (ii)

 

EXCLUSIVE LICENSE AGREEMENT

 

THIS EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is made and entered into this
31st day of December, 2003, by and between NDCHEALTH CORPORATION, a Delaware
corporation (“NDCHealth”), and ARCLIGHT SYSTEMS LLC, a Delaware limited
liability company (“Arclight”).

 

BACKGROUND:

 

A. Arclight receives Member Data from each Arclight Member and has certain data
processing protocols and products relating to such Member Data.

 

B. NDCHealth receives similar pharmacy retail data from certain Arclight Members
and from other sources and has similar data processing protocols and products
relating to such data.

 

C. NDCHealth desires to license on an exclusive basis certain data, products,
trademarks and technology from Arclight, and Arclight desires to grant such
license to NDCHealth, all subject to and in accordance with the terms and
conditions contained in this Agreement.

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. DEFINITIONS.

 

“Additional Contingent Exclusivity Fee” shall have the meaning specified in
Section 8.2.

 

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by or is under common ownership
or control with such Person. As used herein, “control” means the power to direct
the management and affairs of a Person, and “ownership” means the beneficial
ownership of 50% or more of the voting equity securities or other equivalent
voting interests of the Person.

 

“Agreement to be Bound” shall have the meaning specified in Section 3.2.

 

“Annual Term” shall have the meaning specified in Section 6.2.

 

“Applicable Percentage” shall have the meaning specified in Section 8.5.

 

“Arclight” shall have the meaning set forth in the preamble.

 

“Arclight Data” shall mean all Member Data provided to Arclight (or to NDCHealth
on Arclight’s behalf) by all Arclight Members at any time prior to the
termination or expiration of this Agreement (including all Member Data provided
prior to the date hereof).

 



--------------------------------------------------------------------------------

“Arclight Member” shall mean all current equity owner members of Arclight. The
Arclight Members as of the date hereof are listed on Exhibit A.

 

“Arclight Product” shall mean each of the Arclight products listed on Exhibit B.

 

“Arclight Representative” shall have the meaning specified in Section 6.2.

 

“Arclight System” shall mean the system to be established by NDCHealth (at its
sole cost and expense) and located within its data center in Atlanta, Georgia,
designed to receive and perform initial processing of Arclight Data as
contemplated by Exhibit F, and which system shall (i) be separate and
independent from NDCHealth’s Information Management Business and (ii) be
operated and maintained by personnel who are neither employed by nor subject to
the management control of the Information Management Business.

 

“Arclight Technology” shall mean all copyrights and copyright applications,
copyrightable works, mask works, patents and patent applications, processes,
inventions, computer programs, trade secrets, confidential information and
materials, goodwill and other intellectual property owned by Arclight (and all
specifications, functionality requirements and instructions therefor and all
Improvements thereto owned by Arclight pursuant to Section 2.6), including its
data quality control process (which encompasses receipt, edits and cleansing for
accuracy and reporting consistency), its projection and statistical analysis
methodology, its database and report production process, its encryption
technology, and its process which matches prescription data to de-identified
patients across Arclight Members other than Wal-Mart (and matches prescription
data to de-identified patients within Wal-Mart), but specifically excluding (i)
all intellectual property rights licensed to Arclight and (ii) all Arclight
Technology relating exclusively to the ScriptLine business previously operated
by Arclight.

 

“Arclight Trademarks” shall mean the trademarks, service marks, logos, trade
dress and trade names set forth on Exhibit J and any applications and
registrations therefor.

 

“Average Closing Price” shall have the meaning specified in Section 8.1.

 

“Closing” shall have the meaning specified in Section 17.1.

 

“Closing Date” shall mean the date and time on which the Closing actually
occurs.

 

“Confidential Information” shall mean the proprietary and confidential data or
information of a party, other than its Trade Secrets, which is of tangible or
intangible value to such party and is not generally known by or available to the
competitors of such party. Notwithstanding the foregoing, Confidential
Information shall not include any data or information used in accordance with
the terms of this Agreement which (i) at the time of disclosure to the receiving
party is in the public domain or thereafter enters the public domain through no
wrongful act or omission of the receiving party; (ii) is already known by the
receiving party at the time of disclosure by the disclosing party and such data
or information is not otherwise subject to confidentiality obligations of the
receiving party; (iii) is received from a third party who, to the receiving
party’s knowledge, may disclose such data or information without violation of
any confidentiality obligation; or (iv) is independently developed by the

 

2



--------------------------------------------------------------------------------

receiving party without reference to the disclosing party’s Confidential
Information or Trade Secrets.

 

“Coordinating Committee” shall have the meaning specified in Section 6.1.

 

“Core Product” shall mean each of the NDCHealth products listed on Exhibit C.

 

“Data Contribution Agreements” shall mean those certain Data Contribution
Agreements listed on Exhibit D pursuant to which the Arclight Members who are
parties thereto deliver Member Data to Arclight.

 

“Data Delivery Agreement” shall mean that certain Data Delivery Agreement
between NDCHealth and Arclight dated as of May 29, 2002, as amended from time to
time.

 

“DDA Amendment” shall have the meaning specified in Section 7.

 

“Dispute” shall have the meaning specified in Section 19.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
(together with the rules and regulations promulgated thereunder).

 

“First Committee Meeting” shall have the meaning specified in Section 6.3.

 

“Fiscal Year” shall mean NDCHealth’s fiscal year which begins on the Saturday
closest to June 1 of a particular year and ends on the Friday closest to June 1
of the following year. NDCHealth’s 2005 Fiscal Year means May 29, 2004, through
May 27, 2005.

 

“GAAP” shall have the meaning specified in Section 10.4.

 

“HIPAA” shall have the meaning specified in Section 9.

 

“HSR Act” shall mean the Hart-Scott Rodino Antitrust Improvements Act of 1976,
as amended (together with the rules and regulations promulgated thereunder).

 

“Improvements” shall have the meaning specified Section 2.6.

 

“Information Management Business” shall mean the information management business
which provides decision-support solutions to pharmaceutical manufacturers based
on data from retail pharmacies, drug wholesalers and pharmaceutical
manufacturers operated by NDCHealth Information Services (Arizona), Inc. (or any
successor thereto), which entity performs, except as set forth in the proviso
below, (i) all direct sales activities and (ii) all customer service and
relationship management for NDCHealth’s information management business;
provided, however, the parties acknowledge that certain administrative and
management functions with respect to NDCHealth’s information management business
are performed by NDCHealth’s senior executive officers located at NDCHealth’s
headquarters in Atlanta, Georgia.

 

“Initial Exclusivity Fee” shall have the meaning specified in Section 8.1.

 

“Initial NDCHealth Shares” shall have the meaning specified in Section 11.4.

 

3



--------------------------------------------------------------------------------

“Licensed Items” shall mean the Arclight Data, the Arclight Products, the
Arclight Technology and the Arclight Trademarks.

 

“Longitudinal Product” shall mean any product which matches prescription data to
de-identified patients across a group of retail pharmacies.

 

“Material Adverse Effect” shall mean any event, change or effect that
individually or when taken together with all other such events, changes or
effects is or could reasonably be expected (as far as can be foreseen at the
time) to be materially adverse to the business, assets, liabilities, financial
condition, or results of operations of NDCHealth.

 

“Member Data” shall mean all prescription and related data provided to Arclight
(or to NDCHealth on Arclight’s behalf) by any Arclight Member at any time prior
to the termination or expiration of this Agreement (including all such data
provided prior to the date hereof). The data elements and format of Member Data
as of the date hereof are set forth on Exhibit E.

 

“NDCHealth” shall have the meaning specified in the preamble.

 

“NDCHealth Common Stock” shall mean the $0.01 par value common stock of
NDCHealth.

 

“NDCHealth Representative” shall have the meaning specified in Section 6.2.

 

“NDCHealth Products” shall mean Core Products, Non-Core Products and R&C
Studies.

 

“Net Revenue” shall mean NDCHealth’s consolidated gross revenues from the sale
of NDCHealth Products, less any applicable sales allowances and discounts, all
determined in accordance with generally accepted accounting principles (in the
manner applied by NDCHealth in its SEC Documents as of the date of this
Agreement).

 

“Non-Core Product” shall mean any product (including all Longitudinal Products)
other than a Core Product which is sold by NDCHealth or any of its Affiliates to
any third party and into which Arclight Data (whether or not such data is also
purchased by NDCHealth pursuant to separate agreements with Arclight Members or
third party aggregators) is commingled, combined, aggregated or disaggregated or
in connection with which any other Licensed Item (excluding all Arclight
Technology other than Arclight’s longitudinal data linking processes) is used,
but specifically excluding R&C Studies.

 

“NYSE” shall mean the New York Stock Exchange, Inc.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or other entity.

 

“Potential Infringement” shall have the meaning specified in Section 2.9(a).

 

“R&C Studies” shall mean de-identified patient research and tracking studies
which are sold by NDCHealth or any of its Affiliates to any third party and into
which Arclight Data (whether or not such data is also purchased by NDCHealth
pursuant to separate agreements with

 

4



--------------------------------------------------------------------------------

Arclight Members or third party aggregators) is commingled, combined, aggregated
or disaggregated or in connection with which any other Licensed Item (excluding
all Arclight Technology other than Arclight’s longitudinal data linking
processes) is used.

 

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of the Closing Date, by and between Arclight and NDCHealth,
substantially in the form attached hereto as Exhibit K.

 

“SEC” shall mean the Securities and Exchange Commission, including any
governmental authority or agency succeeding to the functions thereof.

 

“SEC Documents” shall have the meaning specified in Section 10.3.

 

“Securities Act” shall mean the Securities Act of 1933, as amended (together
with the rules and regulations promulgated thereunder).

 

“Trade Secret” shall mean each “trade secret” of a party as defined under
applicable law.

 

“Transaction” shall have the meaning specified in Section 15.4.

 

“Transition Agreement” shall mean that certain Transition Agreement, dated as of
the Closing Date, by and between NDCHealth and Arclight, substantially in the
form attached hereto as Exhibit I.

 

“VAN” shall mean NDCHealth’s “value-added network” pursuant to which NDCHealth
provides pharmacies with transaction-based services.

 

“Wal-Mart” shall mean Wal-Mart Stores, Inc.

 

“Warrant Agreement” shall mean that certain Warrant Agreement, dated as of the
Closing Date, by and between NDCHealth and Arclight, substantially in the form
attached hereto as Exhibit L.

 

2. LICENSES.

 

2.1 Arclight Data. Subject to the terms and conditions of this Agreement,
Arclight hereby licenses to NDCHealth, and NDCHealth hereby accepts from
Arclight an exclusive, perpetual (with respect to Arclight Data received prior
to the termination of this Agreement), worldwide right and license to use,
collect, organize, re-format, translate, analyze, copy, sell, sublicense,
exploit, modify, and create derivative works of all Arclight Data received by
NDCHealth pursuant to this Agreement to enable NDCHealth to: (a) integrate such
Arclight Data into one or more Core Products and/or Non-Core Products in
connection with the marketing, license or sale of such products; (b) develop one
or more Non-Core Products; and (c) use such Arclight Data in connection with the
conduct and commercialization of R&C Studies.

 

2.2 Arclight Products. Subject to the terms and conditions of this Agreement,
Arclight hereby licenses to NDCHealth, and NDCHealth hereby accepts from
Arclight, an exclusive, worldwide right and license to use, sell (either
directly or through its distribution

 

5



--------------------------------------------------------------------------------

channels), modify, sublicense (but only within its distribution channels and to
its customers) and create derivative works of all Arclight Products during the
term of this Agreement.

 

2.3 Arclight Technology. Subject to the terms and conditions of this Agreement,
Arclight hereby licenses to NDCHealth, and NDCHealth hereby accepts from
Arclight, an exclusive, worldwide right and license to use, copy, modify and
create derivative works of all Arclight Technology during the term of this
Agreement. Upon the request of Arclight in each instance, NDCHealth shall file
and prosecute patent applications (or continue to prosecute pending patent
applications) on behalf of, in the name of and in accordance with the
instructions of Arclight for any portion of the Arclight Technology; provided,
however, Arclight shall be responsible for all out-of-pocket costs and expenses
incurred by NDCHealth in connection therewith.

 

2.4 Limitations on Use by NDCHealth. Notwithstanding anything else contained
herein to the contrary, NDCHealth shall not: (a) present or report outside of
the Arclight System any identifiable Arclight Member or Arclight Member
pharmacy-specific information, data or derivatives thereof; or (b) disassemble,
modify, isolate or separate any Arclight Data to learn the market share or sales
volume or other non-public information of Arclight’s individual or collective
data sources; provided, however, NDCHealth shall have the right to deliver
Arclight Member data and store identifiable data to the Arclight Member who
provided the underlying Member Data, but only to the extent permitted in any
written agreement between NDCHealth and such Arclight Member. Notwithstanding
anything else contained herein to the contrary, NDCHealth shall not commingle,
combine, aggregate or disaggregate any Arclight Data in any Non-Core Product or
any R&C Studies product suite offered for license or sale by NDCHealth or its
Affiliates without the approval required by Section 6.4.

 

2.5 Exclusivity. Notwithstanding anything else contained herein to the contrary,
except as set forth on Schedule 2.5, Arclight hereby covenants and agrees not to
use and not to license, transfer, sell, assign or give to any person or entity
(other than NDCHealth) during the term of this Agreement any of the Licensed
Items (or any rights therein), without the prior written consent of NDCHealth in
each instance (which consent may be granted or withheld by NDCHealth in its sole
discretion).

 

2.6 Ownership. Except for the limited rights expressly granted herein, all
right, title and interest in and to the Licensed Items are reserved by Arclight,
and, except as expressly granted herein, nothing contained in this Agreement
shall be construed as conferring any right, title, interest or license with
respect to the Licensed Items upon NDCHealth, by implication, estoppel or
otherwise. As between Arclight and NDCHealth, Arclight shall own all right,
title and interest, including all intellectual property rights, in and to the
Licensed Items. Any and all improvements, updates, modifications, revisions,
variants and derivative works to any Licensed Items (and all intellectual
property rights therein and thereto) (collectively “Improvements”) shall be
owned by the party hereto which developed them; provided, however, NDCHealth
hereby grants Arclight a non-exclusive, worldwide, perpetual, royalty-free,
irrevocable right and license to use, copy, sell (either directly or through its
distribution channels), sublicense (but only within its distribution channels
and to its customers), modify and create derivative works of all NDCHealth-owned
Improvements; provided further, that Arclight shall not exercise such right and
license until the expiration or termination of this Agreement.

 

6



--------------------------------------------------------------------------------

2.7 Marketing and Sales. NDCHealth shall use commercially reasonable efforts to
promote, market and sell the NDCHealth Products during the term of this
Agreement, including, (i) issuing a public announcement of the transactions
contemplated hereby after the Closing (jointly sponsored and agreed upon with
Arclight and any Arclight Member referenced in such announcement), (ii)
continuation of NDCHealth’s current level of sales and marketing efforts
(including participation in trade shows), and (iii) cooperation with certain
Arclight Members in sales and marketing activities (to the extent deemed
appropriate by NDCHealth and such Arclight Members).

 

2.8 Arclight Trademarks.

 

(a) Arclight hereby grants to NDCHealth an exclusive, worldwide right and
license to use, modify, sublicense (but only within its distribution channels)
the Arclight Trademarks during the term of this Agreement.

 

(b) All uses of the Arclight Trademarks by NDCHealth shall materially conform to
the standards and specifications used by Arclight as of the Closing. At the
reasonable request of Arclight from time to time, NDCHealth shall, at its sole
cost and expense, submit to Arclight samples of its uses of the Arclight
Trademarks. NDCHealth shall (a) comply with all reasonable requests made by
Arclight to maintain the quality standards and goodwill of all products and
services containing the Arclight Trademarks sold or provided by NDCHealth in
keeping with Arclight’s use of the Arclight Trademarks prior to the execution of
this Agreement and (b) consult with Arclight regarding the maintenance of such
quality standards and goodwill. NDCHealth agrees that services and products
provided in connection with the Arclight Trademarks shall be of high quality,
reflecting the prestige of the Arclight Trademarks and maintaining Arclight’s
image at the same level and prestige as heretofore maintained.

 

(c) NDCHealth shall be solely responsible for ensuring that all products and
services containing the Arclight Trademarks sold or provided by NDCHealth comply
with all applicable laws and regulations and have received any required
governmental approvals.

 

(d) All uses of the Arclight Trademarks by NDCHealth, and all goodwill generated
by such uses, shall inure to the benefit of Arclight.

 

(e) NDCHealth shall affix or cause to be affixed to all uses of the Arclight
Trademarks such trademark or service mark notices as may be supplied by Arclight
or as may otherwise be reasonably directed by Arclight.

 

(f) NDCHealth shall not at any time contest Arclight’s right, title or interest
in the Arclight Trademarks or, at any time during the term of this Agreement or
after the expiration or termination hereof, use, register or apply for any trade
name, domain name or any other name, mark or trade dress that is the same as or
confusingly similar to or which dilutes any of the Arclight Trademarks.

 

7



--------------------------------------------------------------------------------

2.9 Infringement.

 

(a) NDCHealth shall promptly notify the Coordinating Committee in the event
NDCHealth determines that any Arclight Trademark or Arclight Technology is being
infringed, misappropriated, violated or adversely affected by any unauthorized
or unlawful use by any third party (each, a “Potential Infringement”). The
Coordinating Committee shall then meet as soon as reasonably practicable to
discuss such Potential Infringement.

 

(b) In the event both NDCHealth and Arclight elect to take action to prevent
such Potential Infringement and to prosecute the Person(s) responsible therefor,
then the parties shall cooperate in good faith with respect thereto and share
equally the costs thereof and all recoveries therefrom (except to the extent
otherwise agreed by the parties).

 

(c) In the event Arclight, but not NDCHealth, elects to take action to prevent
such Potential Infringement and to prosecute the Person(s) responsible therefor,
then all costs thereof shall be borne by Arclight, and all recoveries therefrom
shall be the sole and exclusive property of Arclight. NDCHealth shall, upon the
request of and at the cost of Arclight, assist Arclight to the extent reasonably
necessary in any action taken pursuant to this Section 2.9(c).

 

(d) In the event NDCHealth, but not Arclight, elects to take action to prevent
such Potential Infringement and to prosecute the Person(s) responsible therefor,
then all costs thereof shall be borne by NDCHealth, and all recoveries therefrom
shall be the sole and exclusive property of NDCHealth. Arclight shall, upon the
request of and at the cost of NDCHealth, assist NDCHealth to the extent
reasonably necessary in any action taken pursuant to this Section 2.9(d).
Notwithstanding the foregoing, NDCHealth shall not take any action pursuant to
this Section 2.9(d) unless and until it delivers to Arclight written advice of
outside counsel that the Potential Infringement is reasonably likely to
materially impair NDCHealth’s rights under this Agreement.

 

(e) Notwithstanding anything to the contrary set forth in this Section 2.9,
NDCHealth shall not settle any suits or actions in any matter relating to a
Potential Infringement or any of the Licensed Items without obtaining the prior
written consent of Arclight, which consent shall not be unreasonably withheld or
delayed. Arclight shall not settle any suits or actions in any manner relating
to a Potential Infringement or any of the Licensed Items without the prior
written consent of NDCHealth, which consent shall not be unreasonably withheld
or delayed.

 

3. COMPOSITION OF ARCLIGHT DATA.

 

3.1 Arclight Members. Arclight hereby warrants to NDCHealth, as of the date
hereof, that each of the Arclight Members listed on Schedule 3.1 has agreed in
writing to continue to provide its Member Data to Arclight royalty-free until
December 31, 2013. In addition, during the period from the date hereof until the
Closing, Arclight shall use its commercially reasonable efforts to obtain the
agreement of each Arclight Member not listed on Schedule 3.1 (excluding the
Arclight Members listed on Schedule 8.5(a)) to continue to provide its Member
Data to Arclight royalty-free until December 31, 2013. Upon the request of

 

8



--------------------------------------------------------------------------------

NDCHealth, Arclight shall provide to NDCHealth copies of any documents
evidencing the agreements contemplated by this Section 3.1.

 

3.2 Wal-Mart. During the period from the date hereof until the Closing, Arclight
shall in good faith cooperate with NDCHealth in connection with any discussions
between NDCHealth and Wal-Mart regarding the continued provision of Wal-Mart’s
Member Data to Arclight. In addition, in the event Wal-Mart resigns as an
Arclight Member in accordance with the terms of the Agreement To Be Bound, dated
as of April 16, 2001 (the “Agreement To Be Bound”), between Arclight and
Wal-Mart at any time during the term of this Agreement, then, (a) Arclight shall
not terminate Wal-Mart’s Data Contribution Agreement pursuant to Section 4 of
the Agreement To Be Bound without NDCHealth’s prior written consent; and (b)
NDCHealth shall reimburse Arclight for the cost of any Wal-Mart Member Data
provided to Arclight pursuant to Section 3(a) of Wal-Mart’s Data Contribution
Agreement (as modified by Section 1(c) of the Agreement To Be Bound) after the
date of Wal-Mart’s resignation. Notwithstanding anything else contained herein
to the contrary, NDCHealth shall have no obligation to reimburse Arclight for
any amounts owed by Arclight to Wal-Mart pursuant to Section 3(a)(ii) of
Wal-Mart’s Data Contribution Agreement (as modified by Section 1(c) of the
Agreement To Be Bound).

 

3.3 Waiver of Certain Rights. With respect to the period of time beginning at
the Closing and continuing until any termination or expiration of this
Agreement, Arclight hereby waives its rights to require NDCHealth to comply with
Sections 8.4(a) and 8.4(c) of that certain Asset Purchase Agreement, dated as of
May 29, 2002, between NDCHealth and Arclight (and Arclight hereby acknowledges
and agrees that any failure by NDCHealth to comply therewith as contemplated
hereby shall not constitute a breach or default thereof by NDCHealth).

 

4. TRANSMISSION OF ARCLIGHT DATA.

 

4.1 Security. In connection with its use of the Arclight Data hereunder,
NDCHealth shall implement the security measures set forth on Exhibit F, and such
other measures as may be necessary for NDCHealth to comply with applicable laws
and regulations. In addition, upon the request of Arclight or any Arclight
Member (but no more frequently than once per quarter, regardless of who requests
it), NDCHealth shall, at its sole cost and expense, engage an independent third
party to perform a security audit with respect to NDCHealth’s use of Arclight
Data. Arclight and any Arclight Member may participate in any such audit and
shall hold all Confidential Information and Trade Secrets of NDCHealth obtained
during any such audit in confidence, except to the extent reasonably necessary
for Arclight or any Arclight Member to enforce its rights under this Agreement
or as otherwise required to be disclosed by law. Arclight or any Arclight Member
shall give NDCHealth at least five (5) business days advance written notice of
any requested audit. The parties shall cooperate in the conduct of the audit,
and Arclight and any Arclight Member shall comply with the reasonable security
procedures of NDCHealth in connection therewith. Any such audit shall be
conducted during normal business hours and in a manner that does not interfere
unreasonably with NDCHealth’s operations.

 

4.2 Quality Control. Arclight hereby represents and warrants to NDCHealth that,
as of the date hereof, Exhibit G sets forth the quality control procedures
applicable to each Arclight Member with respect to the Member Data it provides.

 

9



--------------------------------------------------------------------------------

5. DATA CONTRIBUTION AGREEMENTS. The parties hereto hereby acknowledge that
Arclight has certain obligations pursuant to the Data Contribution Agreements to
de-identify and aggregate the Member Data it receives pursuant to such
agreements. In connection with the transactions contemplated by this Agreement,
Arclight hereby authorizes, empowers and engages NDCHealth to, and NDCHealth
agrees to, encrypt all source and patient identification data embedded in all
Member Data received by it hereunder from any Arclight Member and aggregate all
such Member Data with the Member Data received by it hereunder from other
Arclight Members (provided NDCHealth shall also have the right to aggregate all
such Arclight Data with data received by it from other sources in accordance
with the terms of this Agreement).

 

6. COORDINATING COMMITTEE.

 

6.1 General. The parties hereto shall establish and, during the term of this
Agreement, maintain a “Coordinating Committee” to periodically review the
relationship between the parties and their respective performance of this
Agreement, all as contemplated by this Section 6.

 

6.2 Composition of Coordinating Committee. The Coordinating Committee shall be
comprised of the managers of Arclight (each such manager an “Arclight
Representative” and, together, the “Arclight Representatives”) and at least
three (3) representatives of NDCHealth (each an “NDCHealth Representative” and,
together, the “NDCHealth Representatives”), and each party may change its
representatives on the Coordinating Committee on an annual basis (an “Annual
Term”) or as otherwise agreed by the parties; provided, that, if any Arclight
Representative or any NDCHealth Representative resigns voluntarily or is
otherwise unable to serve, the party appointing such representative shall
designate a replacement therefor to serve for the remainder of the
then-applicable Annual Term; provided, further, that the Chief Executive Officer
of NDCHealth shall be an NDCHealth Representative during each and every Annual
Term. The initial chairperson of the Coordinating Committee shall be Brendan A.
Ford, who shall, among other things, facilitate and organize the First Committee
Meeting (as defined in Section 6.3).

 

6.3 Meetings. The Coordinating Committee shall meet on a quarterly basis to
review the prior quarter’s activities and royalties (as provided in Section
8.3), to discuss activities in future periods and to consider such other matters
as may be reasonably requested by a majority of the Arclight Representatives or
a majority of the NDCHealth Representatives. At the last quarterly meeting
during each Fiscal Year, NDCHealth shall make a presentation to the Coordinating
Committee regarding its operating plan with respect to NDCHealth Products for
the following Fiscal Year. The first meeting of the Coordinating Committee shall
be held within ninety (90) days after the Closing (the “First Committee
Meeting”), and, at such meeting, the Coordinating Committee shall adopt
appropriate procedures to govern the conduct of its meetings.

 

6.4 Approval Rights. Notwithstanding anything else contained herein to the
contrary, NDCHealth shall not commingle, combine, aggregate or disaggregate any
Arclight Data in any Non-Core Product or R&C Studies product suite offered for
license or sale by NDCHealth to any third party without the prior approval of a
majority of the Arclight Representatives then serving

 

10



--------------------------------------------------------------------------------

on the Coordinating Committee, either in writing or at a duly convened meeting
of the Coordinating Committee.

 

7. OTHER AGREEMENTS. The Data Delivery Agreement shall not be affected by this
Agreement and shall continue in full force and effect according to its terms;
provided, however, that at the Closing, the parties shall enter into an
amendment to the Data Delivery Agreement (the “DDA Amendment”). The DDA
Amendment shall provide that: (a) in the event this Agreement is still in effect
at the end of the Initial Term (as such term is defined in the Data Delivery
Agreement, i.e., May 29, 2005), the term of the Data Delivery Agreement shall be
extended to be co-terminus with this Agreement; (b) for a period of three (3)
years after the Closing, Arclight shall continue to pay to NDCHealth in cash all
fees owed by Arclight to NDCHealth pursuant to Section 5.1 of the Data Delivery
Agreement; (c) for all years subsequent to the third anniversary of the Closing,
Arclight shall pay no such fees to NDCHealth, and NDCHealth instead shall reduce
the royalties it pays to Arclight pursuant to Section 8.3 hereof, by an amount
equal to the amount Arclight otherwise would be required to pay to NDCHealth
pursuant to Section 5.1 of the Data Delivery Agreement; (d) notwithstanding
anything in this Agreement to the contrary, beginning with NDCHealth’s Fiscal
Year 2005 and continuing with respect to each Fiscal Year thereafter, Arclight
shall not be required to pay (or be deemed to pay as contemplated by subsection
(c) above) any fees to NDCHealth pursuant to Section 5.1 of the Data Delivery
Agreement to the extent any such fees would exceed the royalties paid by
NDCHealth to Arclight pursuant to Section 8.3 hereof with respect to such Fiscal
Year; (e) the timing of payments to be made pursuant to the Data Delivery
Agreement will be changed from monthly to quarterly beginning with NDCHealth’s
2005 Fiscal Year; and (f) notwithstanding the provisions of Section 2.1 of the
Data Delivery Agreement, NDCHealth shall not have the right after the Closing to
add any new “NDCHealth Data Providers” (as defined in the Data Delivery
Agreement), without the prior written consent of Arclight.

 

8. COMPENSATION.

 

8.1 Initial Exclusivity Fee. At the Closing, NDCHealth shall issue to Arclight
as the “Initial Exclusivity Fee” a number of shares of unregistered NDCHealth
Common Stock equal to the quotient resulting from (a) $10,000,000, divided by
(b) the average closing price of NDCHealth Common Stock for the twenty (20)
trading days immediately preceding the third trading day prior to the Closing
(the “Average Closing Price”). In addition, at the Closing NDCHealth and
Arclight shall enter into: (y) the Registration Rights Agreement, pursuant to
which NDCHealth shall grant, with respect to the shares of NDCHealth Common
Stock to be received by Arclight pursuant to this Agreement or upon its exercise
of the Warrant Agreement: (i) piggyback registration rights and (ii) one (1)
demand registration, which shall only be exercisable if Arclight terminates this
Agreement pursuant to Section 18.2 or 18.3 within the nine (9) month period
beginning as of the Closing; and (z) the Warrant Agreement, pursuant to which
NDCHealth shall grant to Arclight the right to purchase, in exchange for an
aggregate exercise price of $10,000,000, the same number of shares of NDCHealth
Common Stock as are issued to Arclight at the Closing as the Initial Exclusivity
Fee pursuant to this Section 8.1; provided, however, Arclight shall not have the
right to exercise its purchase rights under the Warrant Agreement until the
third anniversary of the Closing, and the Warrant Agreement shall expire on the
fifth anniversary of the Closing. As soon as reasonably practicable after the
Closing, NDCHealth shall, to the extent required by the rules of the NYSE, file
with the NYSE a

 

11



--------------------------------------------------------------------------------

listing application or other notice as may be required with respect to the
shares of NDCHealth Common Stock issued to Arclight at the Closing as the
Initial Exclusivity Fee and use its commercially reasonable efforts to obtain
approval for the listing of such shares.

 

8.2 Additional Contingent Exclusivity Fee. Provided that each of the following
conditions is satisfied on or before the third anniversary of the Closing, then
on such date, NDCHealth shall issue or pay (as the case may be) to Arclight the
“Additional Contingent Exclusivity Fee” (as hereinafter defined):

 

(a) the term of this Agreement is extended until December 31, 2013, pursuant to
Section 18.1; and

 

(b) Wal-Mart has not resigned as an Arclight Member in accordance with the terms
of the Agreement To Be Bound.

 

For purposes of this Agreement, and subject to Section 8.5, the “Additional
Contingent Exclusivity Fee” shall mean, at Arclight’s election: (y) a number of
unregistered shares of NDCHealth Common Stock equal to the quotient resulting
from (i) $10,000,000, divided by (ii) the average closing price for NDCHealth
Common Stock for the twenty (20) trading days immediately preceding the third
trading day prior to December 31, 2006; or (z) a cash fee in the amount of
$10,000,000 (such amount to be paid via wire transfer of immediately available
funds to the bank account specified by Arclight and in lieu of any shares of
NDCHealth Common Stock). Notwithstanding the foregoing, in the event Arclight
elects to receive the Additional Contingent Exclusivity Fee pursuant to
subsection (y) above, Arclight shall deliver to NDCHealth an investment letter
in form reasonably acceptable to NDCHealth addressing the same matters set forth
in Section 11.4, but with respect to the NDCHealth Common Stock to be issued as
the Additional Contingent Exclusivity Fee. As soon as reasonably practicable
after the issuance thereof, NDCHealth shall to the extent required by the rules
of the NYSE, file with NYSE a listing application or other notice as may be
required with respect to any shares of NDCHealth Common Stock issued to Arclight
as the Additional Contingent Exclusivity Fee and use its commercially reasonable
efforts to obtain approval for the listing of such shares.

 

8.3 Royalties. NDCHealth shall also pay to Arclight royalties calculated and
paid in accordance with Exhibit H.

 

8.4 Audit Rights Regarding Royalties. Arclight shall have the right, (i) once
per calendar year and (ii) at any such time as Arclight reasonably believes that
NDCHealth has violated Section 8.3 of this Agreement, at its sole cost and
expense, to engage an independent accounting firm to audit NDCHealth’s
applicable books, records and computer systems for verification of the royalties
paid by NDCHealth pursuant to Section 8.3 hereof. Arclight and its auditors
shall hold all Confidential Information and Trade Secrets of NDCHealth obtained
during any such audit in confidence, except to the extent reasonably necessary
for Arclight to enforce its rights under this Agreement or as otherwise required
to be disclosed by law. Arclight shall give NDCHealth at least five (5) business
days advance written notice of any requested audit. The parties shall cooperate
in the conduct of the audit, and Arclight and its auditors shall comply with the
reasonable security procedures of NDCHealth in connection therewith. Any such
audit shall be conducted during normal business hours and shall not interfere
unreasonably with

 

12



--------------------------------------------------------------------------------

NDCHealth’s operations. If, as a result of any such audit, it is determined that
NDCHealth has underpaid Arclight, NDCHealth shall promptly pay the past due
amount, plus interest accruing on such amount from the date such payment became
due until the time such payment is made (the interest rate to be determined by
the prime rate as published in the Wall Street Journal on the date such payment
became due). If any such audit reveals NDCHealth underpaid Arclight by an amount
greater than or equal to five percent (5%) of the amount owed for the period
audited, then NDCHealth shall reimburse Arclight for its reasonable
out-of-pocket costs associated with such audit.

 

8.5 Adjustment Based on Member Data. In the event any Arclight Member, other
than any Arclight Member set forth on Schedule 8.5(a), ceases to provide (on a
royalty-free basis) its Member Data to Arclight for inclusion in the Arclight
Data prior to the third anniversary of the Closing, then: (a) Arclight shall, at
its election, either (I) pay to NDCHealth in immediately available funds, within
thirty (30) days thereafter an amount equal to the “Applicable Percentage” (as
defined below) of $10,000,000 or (II) transfer to NDCHealth (together with stock
powers duly executed in blank), within 30 days thereafter an amount equal to the
Applicable Percentage of the shares of NDCHealth Common Stock received by
Arclight pursuant to Section 8.1(a); and (b) the references to $10,000,000 (or
such lesser amount as may have been previously determined pursuant hereto)
contained in Sections 8.2 (y)(i) and 8.2(z) shall be changed to an amount equal
to (i) $10,000,000 (or such lesser amount as may have been previously determined
pursuant hereto) less (ii) an amount equal to the Applicable Percentage of
$10,000,000. Notwithstanding the foregoing, no adjustment pursuant to
subsections (a) and (b) above shall be made in the event an Arclight Member
ceases to provide (on a royalty-free basis) its Member Data to Arclight because
NDCHealth refused for any reason to extend the term of, or enter into a
replacement agreement with respect to (which extension or replacement may be on
new or different terms), any written agreement in effect as of the date hereof
between NDCHealth and such Arclight Member (or, if applicable, a third party
aggregator) pursuant to which NDCHealth purchases prescription data generated by
such Arclight Member (either directly or through such third party aggregator)
comparable to the Member Data. For purposes of this Agreement, “Applicable
Percentage” shall mean, with respect to any Arclight Member: (x) in the event
Wal-Mart has not then previously resigned as an Arclight Member in accordance
with the Agreement To Be Bound, the current applicable percentage with respect
to such Arclight Member set forth on Part I of Schedule 8.5(b); and (z) in the
event Wal-Mart has then previously resigned as an Arclight Member in accordance
with the Agreement To Be Bound, the applicable percentage (excluding Wal-Mart)
with respect to such Arclight Member set forth on Part II of Schedule 8.5(b).
Notwithstanding anything else contained herein to the contrary, but subject to
Section 18.3(b), the remedy provided pursuant to this Section 8.5 shall be
NDCHealth’s sole and exclusive remedy in the event an Arclight Member ceases to
provide its Member Data to Arclight on a royalty-free basis for any reason at
any time after the date hereof. Except as set forth in Section 3.2(b), Arclight
shall not be required to purchase data from an Arclight Member to comply with
its obligations hereunder.

 

9. COMPLIANCE WITH LAWS. In the performance of this Agreement, each party shall
comply with all applicable federal, state and local laws, rules and regulations,
including the Health Insurance Portability and Accountability Act of 1996, as
amended (“HIPAA”).

 

13



--------------------------------------------------------------------------------

10. NDCHEALTH WARRANTIES. NDCHealth represents and warrants to Arclight on the
date hereof as follows:

 

10.1 Power and Authority. (a) It is duly organized, validly existing and in good
standing under the laws of the State of Delaware. (b) It has full corporate
power and authority to execute, deliver and perform this Agreement. (c) This
Agreement, once validly executed by both parties, is a valid and binding
obligation of NDCHealth, enforceable in accordance with its terms. (d) The
execution, delivery and performance of this Agreement by NDCHealth shall not
result in any violation of any formation or governing documents of NDCHealth or
any applicable law, rule, regulation, order, writ, judgment, decree of any court
or governmental or regulatory agency or authority, or any agreement, document or
instrument to which NDCHealth is a party, by which it is bound or to which it is
subject. (e) All shares of NDCHealth Common Stock issued hereunder, when issued
in accordance with the terms hereof, shall be duly authorized, validly issued,
fully paid and nonassessable.

 

10.2 Rights In NDCHealth Products. (a) All Core Products perform in accordance
with all applicable laws and regulations in existence as of the date hereof,
except to the extent any nonperformance would not materially impair NDCHealth’s
ability to meet the Net Revenue minimum thresholds set forth on Exhibit H. (b)
No Core Product infringes, misappropriates or violates any rights or claimed
rights of any third party, including copyrights, patents, trademarks, service
marks, trade secrets and other proprietary rights. (c) As of the Closing, it
will hold or have obtained, as applicable, all licenses, consents and
authorizations required to perform its obligations under this Agreement.

 

10.3 SEC Documents. NDCHealth has made available to Arclight (a) its annual
report on Form 10-K for its fiscal year ended May 30, 2003, (b) its quarterly
report on Form 10-Q for its quarter ended August 29, 2003, (c) its proxy or
information statements relating to meetings of, or actions taken without a
meeting by, the stockholders of NDCHealth since May 30, 2003, and (d) all of its
other reports, statements, schedules and registration statements filed with the
SEC since May 30, 2003 (all of the documents in subsections (a) - (d) being
referred to herein collectively as the “SEC Documents”). As of its filing date,
each SEC Document complied in all material respects with the Securities Act or
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder. None of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
any such misstatement or omission has been superseded by a subsequent report or
other document filed with the SEC prior to the date hereof.

 

10.4 Financial Statements. As of the applicable filing date, the consolidated
financial statements (including, in each case, any related notes) of NDCHealth
included in the SEC Documents complied as to form and substance in all material
respects with applicable accounting requirements of the SEC and the published
rules and regulations of the SEC or other applicable SEC or NYSE rules and
regulations with respect thereto. Such financial statements were prepared in
accordance with generally accepted accounting principles of the United States
(“GAAP”) applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent that they may
include footnotes, may be condensed or

 

14



--------------------------------------------------------------------------------

summary statements) and fairly presented in all material respects, the financial
position of NDCHealth as of the respective dates thereof and the results of
operations and cash flows for the periods indicated (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

10.5 Absence of Material Adverse Effect. Since August 29, 2003, no Material
Adverse Effect has occurred or exists and to NDCHealth’s knowledge, no event or
circumstance has occurred that, with notice or passage of time or both, is
reasonably likely to result in a Material Adverse Effect with respect to
NDCHealth.

 

10.6 HSR. NDCHealth is its own sole “ultimate parent entity” (as defined in 16
C.F.R. § 801.1(a)(3)). The fair market value of the assets deemed to be acquired
under the HSR Act pursuant to this Agreement have, within the sixty (60) day
period prior to the Closing, been determined in good faith to be $50 million or
less, by the Board of Directors of NDCHealth or by an entity delegated that
function by such Board of Directors.

 

11. ARCLIGHT WARRANTIES. Arclight represents and warrants to NDCHealth as of the
date hereof as follows:

 

11.1 Power and Authority. (a) It is duly organized, validly existing and in good
standing under the laws of the State of Delaware; (b) It has full limited
liability company power and authority to execute, deliver and perform this
Agreement; (c) This Agreement, once validly executed by both parties, is a valid
and binding obligation of Arclight, enforceable in accordance with its terms;
and (d) Except as set forth on Schedule 11.1, the execution, delivery and
performance of this Agreement by Arclight shall not result in any violation of
any formation or governing document of Arclight or any applicable law, rule,
regulation, order, writ, judgment, decree of any court or governmental or
regulatory agency or authority, or any agreement, document or instrument to
which Arclight is a party, by which it is bound or to which it is subject.

 

11.2 Data Contribution Agreements. (a) Exhibit D contains a correct and complete
list of all Data Contribution Agreements. (b) Except as set forth on Schedule
11.2, each Data Contribution Agreement is in full force and effect, is valid and
enforceable in accordance with its terms, and constitutes a legal and binding
obligation of each party thereto. (c) Arclight has neither given nor received
any notice of default, termination or partial termination under any Data
Contribution Agreement to which an Arclight Member is a party, and, except as
set forth on Schedule 11.2, there is no existing or continuing default by
Arclight or, to its knowledge, any other party in the performance of any
obligation under any such Data Contribution Agreement which would give rise to
any right to terminate such Data Contribution Agreement. (d) Arclight has
complied with the provisions of each Data Contribution Agreement, except to the
extent its failure to comply would not give rise to any right to terminate such
Data Contribution Agreement.

 

11.3 Rights in Licensed Items. (a) All Licensed Items perform in accordance with
all applicable laws and regulations in existence as of the date hereof, except
to the extent any nonperformance would not have a material adverse effect on
NDCHealth’s ability to use the Licensed Items or give rise to a material
obligation of NDCHealth. (b) No Licensed Item

 

15



--------------------------------------------------------------------------------

infringes, misappropriates or violates any rights or claimed rights of any third
party enforceable in the United States, including copyrights, patents,
trademarks, service marks, trade secrets and other proprietary rights. (c) No
Licensed Item contains (i) any software code that is designed to be capable of
disrupting, disabling or self-limiting the computer hardware or software
associated with performing, or used in connection with, the Licensed Items,
including locks, time bombs, and trap doors, (ii) any malicious software code
that is designed to disrupt, cause damage to or deplete the resources of any
computer hardware or software associated with performing the Licensed Items by
self-duplicating, altering any files or otherwise, including viruses, Trojan
horses, or worms, or (iii) any hidden communication capacity not reflected in
this Agreement, except in the case of subsection (i), (ii) or (iii) above, to
the extent it would not have a material adverse effect on NDCHealth’s ability to
use the Licensed Items or give rise to a material obligation of NDCHealth. (d)
Except as set forth on Schedule 11.3(d), as of the Closing, it will hold or have
obtained, as applicable, all licenses, consents and authorizations required to
perform its obligations under this Agreement.

 

11.4 Investment Intent. Arclight understands and acknowledges that the shares of
NDCHealth Common Stock to be issued to it as the Initial Exclusivity Fee (the
“Initial NDCHealth Shares”): (a) will not have been registered under the
Securities Act or under any state securities laws; and (b) must be held
indefinitely, unless and until subsequently registered or an exemption from
registration becomes available (and the certificate(s) representing such shares
shall bear an appropriate restrictive legend noting the same). Arclight is
acquiring the Initial NDCHealth Shares for its own account, for investment
purposes only, and not with a view to any distribution or resale thereof.
Arclight has received the SEC Documents and all other information about
NDCHealth requested by it in order to evaluate the merits and risks inherent in
holding the Initial NDCHealth Shares. Arclight is a sophisticated investor with
knowledge and experience in financial matters, is capable of evaluating the
merits and risks of an investment in the Initial NDCHealth Shares, has the
capacity to protect its own interests in connection with the transactions
contemplated by this Agreement, is able to bear the economic risk of its
investment in the Initial NDCHealth Shares, is presently able to afford the
complete loss of such investment, and is an “accredited investor” (as defined in
Rule 501 of Regulation D promulgated under the Securities Act).

 

12. EXCLUSION OF OTHER WARRANTIES. THE WARRANTIES CONTAINED IN SECTIONS 10 AND
11 ABOVE ARE IN LIEU OF ANY AND ALL OTHER WARRANTIES, WHETHER EXPRESS OR
IMPLIED, WRITTEN OR ORAL (INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, ACCURACY OF THE DATA, TITLE AND NON-INFRINGEMENT) OF
EITHER PARTY HERETO. THIS DISCLAIMER SHALL NOT AFFECT OR DIMINISH IN ANY WAY THE
OBLIGATION OF EITHER PARTY TO COMPLY WITH THE PRIVACY AND SECURITY REQUIREMENTS
ENACTED BY THE DEPARTMENT OF HEALTH AND HUMAN SERVICES UNDER HIPAA.

 

16



--------------------------------------------------------------------------------

13. INDEMNIFICATION.

 

13.1 Indemnification by NDCHealth. NDCHealth shall indemnify, defend and hold
Arclight and its Affiliates, and their respective officers, directors, managers,
agents and employees, harmless from and against any and all liabilities,
damages, losses, expenses, claims, demands, suits, fines or judgments, including
reasonable attorneys’ fees, and costs and expenses incidental thereto, which may
be suffered by, accrued against, charged to or recoverable from Arclight or any
of its Affiliates, or any of their respective officers, directors, managers,
agents or employees, arising out of or resulting from: (a) the marketing,
license or sale of NDCHealth Products (excluding any matter for which Arclight
is providing indemnification hereunder); (b) NDCHealth’s use of the Licensed
Items, other than as permitted by this Agreement; (c) any breach of any
representation, warranty, covenant or agreement in this Agreement by NDCHealth
(other than any willful breach for which NDCHealth shall indemnify Arclight in
accordance with subsection (e) below); (d) NDCHealth’s violation of any
applicable federal, state, local or other laws, regulations, rules, ordinances
or codes (including any violation of HIPAA or similar state privacy laws) in the
performance of this Agreement, except to the extent caused by Arclight or any
Arclight Member (but only to the extent such violation is caused by the failure
of any Arclight Member to comply with the terms of its respective Data
Contribution Agreement); or (e) the gross negligence or willful misconduct of
NDCHealth.

 

13.2 Indemnification by Arclight. Arclight shall indemnify, defend and hold
NDCHealth and its Affiliates, and their respective officers, directors,
managers, agents and employees, harmless from and against any and all
liabilities, damages, losses, expenses, claims, demands, suits, fines or
judgments, including reasonable attorneys’ fees, and costs and expenses
incidental thereto, which may be suffered by, accrued against, charged to or
recoverable from NDCHealth or any of its Affiliates, or any of their respective
officers, directors, managers, agents or employees, arising out of or resulting
from: (a) any breach of any representation, warranty, covenant or agreement in
this Agreement by Arclight (other than any willful breach for which Arclight
shall indemnify NDCHealth in accordance with subsection (d) below); (b) a third
party claim that Arclight has insufficient rights to provide any Arclight Data
to NDCHealth in the manner required by this Agreement and/or to allow NDCHealth
to use the same as permitted hereunder; (c) Arclight’s violation of any
applicable federal, state, local or other laws, regulations, rules, ordinances
or codes in the performance of this Agreement; or (d) the gross negligence or
willful misconduct of Arclight.

 

13.3 Indemnification Process. The indemnification obligations hereunder shall
require that promptly after either party receives a threat of any such action,
or a notice of the commencement or filing of any action which may be subject to
the provisions of this Section 13, NDCHealth or Arclight, as applicable, shall
notify the indemnifying party and tender the matter to the indemnifying party
for resolution or litigation, at the indemnifying party’s sole cost and expense.
The failure to notify the indemnifying party shall not relieve it from any
liability which it may have under this Section 13, except to the extent it has
been materially prejudiced by such failure. The indemnifying party shall keep
the other party reasonably apprised of the continuing status of the claims or
actions covered by this Section, including any lawsuits resulting therefrom, and
shall permit the other party, upon its written request, to participate (at the
indemnified party’s own expense) in the defense or settlement of any such claim
or action. Each indemnified party, as a condition of the indemnity obligations
contained in this Section 13 shall

 

17



--------------------------------------------------------------------------------

cooperate with the indemnifying party in the defense and settlement of any such
claim or action. In any claim or action, the defense of which is controlled by
the indemnifying party, the indemnifying party shall not, without the
indemnified party’s prior written consent (which consent shall not be
unreasonably withheld, delayed or conditioned), compromise or settle such claim
if: (a) such compromise or settlement would: (i) impose an injunction or other
equitable relief upon the indemnified party (except with regard to the use of
any infringing intellectual property); and/or (ii) result in any finding,
admission or the like with respect to the indemnified party or its business,
assets or properties; or (b) such compromise or settlement does not include a
release of the indemnified party (fully funded under this Section 13 by the
indemnifying party) from all liability relating to such claim for which the
indemnified party is entitled to be indemnified.

 

14. DAMAGES AND LIMITATION OF LIABILITY.

 

14.1 EXCEPT FOR CLAIMS ARISING OUT OF A BREACH OF CONFIDENTIALITY PROVIDED FOR
IN ARTICLE 15 AND FOR INDEMNIFICATION PURSUANT TO SECTIONS 13.1(a), 13.1(b),
13.1(e), 13.2(b), or 13.2(d), IN NO EVENT SHALL NDCHEALTH OR ARCLIGHT BE LIABLE
FOR ANY PUNITIVE, INCIDENTAL, CONSEQUENTIAL, OR ANY OTHER INDIRECT LOSS OR
DAMAGE, INCLUDING LOST PROFITS, ARISING OUT OF THIS AGREEMENT OR ANY OBLIGATION
RESULTING THEREFROM, WHETHER IN AN ACTION FOR OR ARISING OUT OF ANY CAUSE
WHATSOEVER, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT
INCLUDING NEGLIGENCE, STRICT LIABILITY OR OTHERWISE. NO ACTION OR PROCEEDING
HEREUNDER OR RELATING HERETO MAY BE COMMENCED MORE THAN TWO YEARS AFTER THE DATE
THE INJURED PARTY BECOMES AWARE OF THE CAUSE OF ACTION.

 

14.2 EXCEPT FOR (a) CLAIMS ARISING OUT OF A BREACH OF CONFIDENTIALITY PROVIDED
FOR IN SECTION 15 AND FOR INDEMNIFICATION PURSUANT TO SECTIONS 13.1(a), 13.1(b),
13.1(c) (BUT ONLY WITH RESPECT TO A BREACH OF THE REPRESENTATIONS CONTAINED IN
SECTION 10.6)), 13.1(d), 13.1(e), 13.2(b), 13.2(c), and 13.2(d), AND (b) ANY
PAYMENT OBLIGATIONS AS SET FORTH IN THIS AGREEMENT (OTHER THAN PURSUANT TO
SECTION 13), EACH OF NDCHEALTH’S AND ARCLIGHT’S CUMULATIVE AGGREGATE LIABILITY
ARISING UNDER THIS AGREEMENT, FOR ANY AND ALL CLAIMS, LOSSES, DAMAGES, OR
EXPENSES, FROM ANY CAUSE WHATSOEVER, REGARDLESS OF THE FORM OF ACTION, WHETHER
IN CONTRACT OR TORT INCLUDING NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, SHALL
BE LIMITED TO DIRECT, PROVEN DAMAGES IN AN AMOUNT NOT TO EXCEED TWO MILLION
DOLLARS ($2,000,000); PROVIDED, HOWEVER, ARCLIGHT SHALL BE LIABLE FOR UP TO AN
ADDITIONAL EIGHT MILLION DOLLARS ($8,000,000) OF DAMAGES WITH RESPECT TO ANY
CLAIM UNDER SECTION 13.2(a) FOR ANY BREACH OF SECTION 11.3(b); PROVIDED FURTHER,
NDCHEALTH SHALL ONLY BE ENTITLED TO OFFSET ANY SUCH DAMAGES AGAINST THE
ROYALTIES OWED BY IT PURSUANT TO SECTION 8.3.

 

18



--------------------------------------------------------------------------------

14.3 IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY DAMAGES, HOWEVER
DESIGNATED, FOR FAILURE TO PERFORM UNDER THIS AGREEMENT TO THE EXTENT SUCH
FAILURE TO PERFORM WAS CAUSED BY ANY ACT OR OMISSION TO ACT BY THE OTHER PARTY
OR SUCH OTHER PARTY’S EMPLOYEES, AGENTS, REPRESENTATIVES OR MEMBERS (IN THEIR
CAPACITY AS SUCH).

 

15. CONFIDENTIALITY.

 

15.1 Confidentiality Obligations. In recognition of the other party’s need to
protect its legitimate business interests, each party hereto hereby covenants
and agrees that it shall regard and treat each item of information or data
constituting a Trade Secret or Confidential Information of the other party as
strictly confidential and wholly owned by such other party and that it will not
use, distribute, disclose, reproduce or otherwise communicate any such item of
information or data to any Person for any purpose other than in connection with
its performance of this Agreement (and in accordance with the terms of this
Article 15). The covenant contained in the preceding sentence shall apply: (i)
with respect to Confidential Information, at all times during the term of this
Agreement and for a period of three (3) years thereafter; and (ii) with respect
to Trade Secrets, at all times such data or information constitutes a “trade
secret” under applicable law.

 

15.2 Permitted Disclosure. Each party may disclose Confidential Information and
Trade Secrets of the other party to those of its officers, directors, employees,
agents, independent contractors and advisors who need to know such Confidential
Information or Trade Secrets in order to enable such party to perform its
obligations under this Agreement or any other document or instrument executed in
connection with the consummation of the transactions contemplated hereby.
Notwithstanding anything in this Agreement to the contrary, Arclight shall be
permitted to disclose this Agreement and all matters related hereto to the
Arclight Members; provided, however: (a) Arclight shall not disclose any
Confidential Information or Trade Secrets of NDCHealth regarding any agreement
between NDCHealth and an Arclight Member to any other Arclight Member; and (b)
Arclight shall not disclose any Confidential Information or Trade Secrets of
NDCHealth to any Arclight Member unless and until such Arclight Member has
agreed in writing to maintain the confidentiality thereof on terms no less
favorable than those contained in this Section 15. Each party shall be
responsible for ensuring the continued confidentiality of all Trade Secrets and
Confidential Information of the other party known by, disclosed or made
available to such of its officers, directors, employees, agents, independent
contractors and advisors, including, without limitation, instructing its
officers, employees, independent contractors, agents and advisors to maintain
the confidentiality of such Confidential Information and Trade Secrets.

 

15.3 Required Disclosure. Subject to Section 15.4 below, if a party becomes
legally compelled to disclose any Confidential Information or Trade Secrets of
the other party (whether by judicial or administrative order, applicable law,
rule or regulation, or otherwise), such party will use its reasonable efforts to
provide the other party with prior notice thereof so that the other party may
seek a protective order or other appropriate remedy to prevent such disclosure;
provided, however, that such party will use its reasonable efforts (at the other
party’s expense) to maintain the confidentiality of such Confidential
Information and Trade Secrets. If such protective order or other remedy is not
obtained prior to the time such disclosure is required,

 

19



--------------------------------------------------------------------------------

such party will only disclose that portion of such Confidential Information and
Trade Secrets which it is legally required to disclose.

 

15.4 Tax Treatment and Tax Structure. Notwithstanding anything to the contrary
set forth herein, except as reasonably necessary to comply with applicable
securities laws, any parties to the transactions contemplated by this Agreement
(referred to in this paragraph as the “Transaction”) (and each employee,
representative, or other agent of such parties) may disclose to any and all
persons, without limitation of any kind, the Tax Treatment and Tax Structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such Tax Treatment and Tax
Structure. For purposes of this provision, “Tax Treatment” is strictly limited
to the purported or claimed U.S. federal income tax treatment of the Transaction
contemplated by this Agreement and “Tax Structure” is strictly limited to any
fact that may be relevant to understanding the purported or claimed U.S. federal
income tax treatment of the Transaction, and neither term includes information
relating to the identity of any party to the Transaction or any of such party’s
representatives, the existence and status of negotiations between the parties,
or financial, business, legal or other information regarding a party (or any of
its Representatives), to the extent not related to the Tax Treatment or Tax
Structure of the Transaction. This authorization of tax disclosure is
retroactively effective to the commencement of the first discussions between the
parties regarding the Transaction contemplated herein. These provisions are
meant to be interpreted so as to prevent the Transaction from being treated as
offered under “conditions of confidentiality” within the meaning of the Internal
Revenue Code and the Treasury Regulations thereunder.

 

15.5 Return of Information. Upon termination of this Agreement, or promptly upon
receipt of written notice from the other party, each party shall return to the
other party all copies, versions or abstracts of written or descriptive
materials of any kind that contain or discuss any Confidential Information or
Trade Secrets of such other party, and the confidentiality obligations of this
Agreement shall continue in full force and effect.

 

16. CONDITIONS TO CLOSING.

 

16.1 Arclight Conditions to Closing. The obligations of Arclight under this
Agreement are subject to the fulfillment prior to or at the Closing of each of
the following conditions:

 

(a) Each of the representations and warranties of NDCHealth contained in this
Agreement that is qualified by materiality shall be true and correct on and as
of the Closing as if made on such date and each of the representations and
warranties that is not so qualified shall be true and correct in all material
respects on and as of the Closing as if made on and as of such date;

 

(b) NDCHealth shall have performed and complied with all agreements and
conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing; and

 

(c) The Managers of Arclight shall have approved this Agreement and the
transactions contemplated hereby.

 

20



--------------------------------------------------------------------------------

16.2 NDCHealth Conditions to Closing. The obligations of NDCHealth under this
Agreement are subject to the fulfillment prior to or at the Closing of each of
the following conditions:

 

(a) Each of the representations and warranties of Arclight contained in this
Agreement that is qualified by materiality shall be true and correct on and as
of the Closing as if made on such date and each of the representations and
warranties that is not so qualified shall be true and correct in all material
respects on and as of the Closing as if made on and as of such date;

 

(b) Arclight shall have performed and complied with all agreements and
conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing;

 

(c) The Board of Directors of NDCHealth shall have approved this Agreement and
the transactions contemplated hereby;

 

(d) The Arclight Members (other than any Arclight Member set forth on Schedule
8.5(a)) shall have agreed in writing to continue to provide their respective
Member Data to Arclight on a royalty-free basis until December 31, 2013, as
contemplated by Section 3.1; and

 

(e) Arclight shall have obtained all required consents to transfer and assign to
NDCHealth the agreements listed on Schedule 16.2 pursuant to the terms of the
Transition Agreement.

 

16.3 Reasonable Efforts. Each party hereto shall use all reasonable efforts to
take or cause to be taken all actions and to do or cause to be done all things
necessary, proper or advisable to enable the Closing to occur as soon as
reasonably practical after the date hereof.

 

17. CLOSING AND DELIVERIES AT CLOSING.

 

17.1 Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall be held as soon as reasonably practicable (but in any
event within five (5) business days) after the satisfaction of the conditions
contained in Section 16 on such date and at such time and place as the parties
shall mutually agree.

 

17.2 Arclight Deliveries at Closing. At the Closing, Arclight shall deliver to
NDCHealth each of the following, in form and substance reasonably satisfactory
to NDCHealth:

 

(a) The Registration Rights Agreement, duly executed by Arclight.

 

(b) The Warrant Agreement, duly executed by Arclight.

 

(c) The Transition Agreement, duly executed by Arclight.

 

(d) The DDA Amendment, duly executed by Arclight.

 

21



--------------------------------------------------------------------------------

(e) Any other information, documents or certificates reasonably requested by
NDCHealth to give effect to the transactions contemplated hereby.

 

17.3 NDCHealth Deliveries at Closing. At the Closing, NDCHealth shall deliver to
Arclight each of the following, in form and substance reasonably satisfactory to
Arclight:

 

(a) The Initial Exclusivity Fee as contemplated by Section 8.1.

 

(b) The Registration Rights Agreement, duly executed by NDCHealth.

 

(c) The Warrant Agreement, duly executed by NDCHealth.

 

(d) The Transition Agreement, duly executed by NDCHealth.

 

(e) The DDA Amendment, duly executed by NDCHealth.

 

(f) Any other information, documents or certificates reasonably requested by
Arclight to give effect to the transactions contemplated hereby.

 

18. TERM AND TERMINATION.

 

18.1 Term. The term of this Agreement shall commence as of the date hereof and
continue until December 31, 2010; provided, however, that the provisions of
Section 2 shall not become effective until the Closing; provided, further, the
term of this Agreement shall be automatically extended to December 31, 2013, in
the event NDCHealth is required to pay aggregate royalties to Arclight pursuant
to Section 8.3 in excess of $3,700,000 with respect to the periods ending on or
before December 31, 2005.

 

18.2 Termination for Breach. Either party may terminate this Agreement by
delivering a written termination notice to the other party in the event such
other party fails to correct or cure any material breach of any covenant or
agreement contained herein to be performed by such other party after the Closing
within ninety (90) days after its receipt of written notice of such breach from
such party.

 

18.3 Special Termination Rights.

 

(a) Notwithstanding anything else contained herein to the contrary, in the event
(i) NDCHealth materially breaches in an intentional, reckless or grossly
negligent manner the provisions contained in Sections 2.4, 5 or 9 (but, with
respect to Section 9, only as it relates to a violation of HIPAA or similar
state privacy laws and except to the extent caused by Arclight or any Arclight
Member), (ii) Arclight does not earn royalties pursuant to Section 8.3 (without
regard to any offset thereto or reduction thereof contemplated by this
Agreement) in an amount equal to at least $1,000,000 with respect to NDCHealth’s
2005 Fiscal Year or at least $2,000,000 with respect to any Fiscal Year
thereafter, or (iii) there is a sale, lease, license, combination or other
disposition by NDCHealth of any material asset(s) used in its Information
Management Business to any Person not an Affiliate of NDCHealth (whether by sale
of stock or assets, merger, consolidation or otherwise) which would adversely
affect Net Revenues, then, in each

 

22



--------------------------------------------------------------------------------

case, Arclight shall have the right to terminate this Agreement upon delivery of
a written termination notice to NDCHealth (which, in the case of clause (ii),
must be made within 120 days after the end of the applicable Fiscal Year).

 

(b) Notwithstanding anything else contained herein to the contrary, in the event
Arclight is required to pay to NDCHealth at least $5,000,000 in the aggregate
pursuant to Section 8.5(a), then NDCHealth shall also have the right to
terminate this Agreement upon delivery of a written termination notice to
Arclight (which notice must be delivered to Arclight within 120 days after
NDCHealth becomes aware thereof).

 

18.4 Insolvency. Either party may terminate this Agreement by written notice to
the other party, effective immediately upon receipt, if the other party (a)
shall file a petition in bankruptcy, (b) shall be adjudicated as bankrupt, (c)
shall take advantage of the insolvency laws of any jurisdiction to which it is
subject, (d) shall make an assignment for the benefit of creditors, (e) shall be
voluntarily or involuntarily dissolved, (f) shall admit in writing its inability
to pay debts as they come due, or (g) shall have a receiver, trustee or other
court officer appointed for its property.

 

18.5 Early Termination Right. Either party may terminate this Agreement by
delivering a written termination notice to the other party in the event the
Closing shall not have occurred on or before December 31, 2003; provided,
however, a party shall not be entitled to exercise its rights pursuant to this
Section 18.5 in the event the failure to close is caused by any breach of this
Agreement by such party. If this Agreement is terminated prior to the Closing,
neither party shall have any further obligations under this Agreement (other
than pursuant to Sections 15 and 20.16), provided that nothing herein shall
relieve either party from liability for its willful breach of this Agreement.

 

18.6 Consequences of Termination. Upon expiration or termination of this
Agreement after the Closing:

 

(a) NDCHealth shall deliver to Arclight copies of all NDCHealth-owned
Improvements. With respect to NDCHealth-owned Improvements that are computer
code, such Improvements shall be delivered in both source code and object code
formats, and together with any related documentation;

 

(b) Arclight shall be deemed to have exercised the right and license granted by
NDCHealth pursuant to Section 2.6 hereof;

 

(c) Each party hereto shall return the Confidential Information and Trade
Secrets of the other party, in accordance with Section 15.5;

 

(d) NDCHealth shall pay to Arclight all unpaid fees due to Arclight in
accordance with the terms hereof; and

 

(e) The following sections shall survive the termination or expiration of this
Agreement for any reason: 2.1 (but only with respect to Arclight Data received
prior to the termination of this Agreement), 2.4, 2.6, 2.9, 8.4 (for a period of
six months after termination or expiration of this Agreement), 12, 13, 14, 15,
18.6, 19 and 20.

 

23



--------------------------------------------------------------------------------

provided, that, if the Closing occurs and this Agreement is duly terminated by
Arclight pursuant to Sections 18.2, 18.3(a) or 18.4 within nine (9) months
thereafter, NDCHealth shall pay to Arclight an amount equal to $3,000,000 in
immediately available funds within two (2) business days after such termination.

 

19. DISPUTE RESOLUTION. Disputes arising under this Agreement shall be resolved
as follows:

 

19.1 Negotiation between Representatives. If the parties hereto are unable to
agree on any substantive matter under this Agreement (a “Dispute”), the parties
shall attempt to resolve the Dispute promptly by negotiations between the
NDCHealth Representatives and the Arclight Representatives for a period of 60
days after notification of a Dispute.

 

19.2 Preservation of Status Quo; Ongoing Performance. Notwithstanding anything
to the contrary set forth herein, neither party shall be required to submit any
Dispute regarding the interpretation of any provision of this Agreement, the
performance by either party of such party’s obligations under this Agreement or
a default hereunder to the mechanism set forth above in connection with any
temporary restraining order or other temporary or preliminary relief to preserve
the status quo pending final resolution of the Dispute pursuant to this Section
19. Each party agrees to continue performing its obligations under this
Agreement pending the resolution of any Dispute that is being resolved hereunder
(including if the Dispute relates to the propriety of a termination by a party),
unless and until such obligations are terminated or expire in accordance with
the provisions of this Agreement.

 

20. MISCELLANEOUS.

 

20.1 Notices.

 

(a) All notices, consents, requests and other communications hereunder shall be
in writing and shall be sent by hand delivery, by certified or registered mail
(return-receipt requested), or by a recognized national overnight courier
service as set forth below:

 

If to Arclight:

   Arclight Systems LLC      c/o Brendan A. Ford      Executive Vice President –
Corporate Development      Cardinal Health Inc.      7000 Cardinal Place     
Dublin, Ohio 43017

with a copy to:

   Gary D. Gerstman      Sidley Austin Brown & Wood LLP      Bank One Plaza     
10 S. Dearborn Street      Chicago, Illinois 60603

 

24



--------------------------------------------------------------------------------

If to NDCHealth:

   NDCHealth Corporation      NDC Plaza      Atlanta, Georgia 30329-2010     
Attention: Chief Executive Officer

with a copy to:

   NDCHealth Corporation      NDC Plaza      Atlanta, Georgia 30329-2010     
Attention: General Counsel

and a copy to:

   Stephen E. Lewis      Troutman Sanders LLP      Bank of America Plaza     
600 Peachtree Street, NE - Suite 5200      Atlanta, Georgia 30308-2216

 

(b) Notices delivered pursuant to Section 20.1(a) shall be deemed given: (i) at
the time delivered, if personally delivered; (ii) at the time received, if
mailed; and (iii) one (1) business day after timely delivery to the courier, if
by overnight courier service.

 

(c) Either party hereto may change the address to which notice is to be sent by
written notice to the other party in accordance with this Section 20.1.

 

20.2 Survival of Representations and Warranties. The representations and
warranties of NDCHealth and Arclight in this Agreement (and any claims of breach
or misrepresentation with respect thereto) shall survive in full force and
effect after the Closing; provided, however, the representations and warranties
contained in Sections 10.3, 10.4, 10.5, 11.3(c), 11.3(d) and 11.4 shall only
survive for a period of one (1) year after the Closing.

 

20.3 Entire Agreement; Third-Party Beneficiaries. This Agreement, including all
Exhibits and Schedules hereto (all of which are incorporated herein by this
reference), contains the entire agreement and understanding concerning the
subject matter hereof between the parties and specifically supersedes any other
agreement or understanding among the parties related to the subject matter
hereof. Except for (i) the Arclight Members (and only with respect to Sections
4.1, 13.1, 20.3 and 20.16) and (ii) those persons entitled to indemnification
under Section 13 (and only to the extent of such indemnification), who are
expressly made third-party beneficiaries of this Agreement, nothing in this
Agreement, express or implied, is intended to confer on any Person, other than
the parties hereto or their respective successors, any rights, remedies,
obligations or liabilities.

 

20.4 Waiver; Amendment. No waiver, termination or discharge of this Agreement,
or any of the terms or provisions hereof, shall be binding upon either party
unless confirmed in a writing signed by such party. No waiver by either party of
any term or provision of this Agreement or of any default hereunder shall affect
such party’s rights thereafter to enforce such term or provision or to exercise
any right or remedy in the event of any other default, whether or

 

25



--------------------------------------------------------------------------------

not similar. This Agreement may not be modified, amended or supplemented except
through a writing signed by both parties.

 

20.5 Severability. If any provision of this Agreement shall be held void,
voidable, invalid or inoperative, no other provision of this Agreement shall be
affected as a result thereof, and, accordingly, the remaining provisions of this
Agreement shall remain in full force and effect as though such void, voidable,
invalid or inoperative provision had not been contained herein. The parties
hereto further agree that, in the event such provision is an essential part of
this Agreement, they will immediately begin good faith negotiations for a
suitable replacement provision.

 

20.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without regard to the
principles of conflicts of laws.

 

20.7 Assignment. Neither party hereto may assign this Agreement, in whole or in
part, without the prior written consent of the other party, and any attempted
assignment not in accordance herewith shall be null and void and of no force or
effect.

 

20.8 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and permitted assigns.

 

20.9 Headings. The titles, captions and headings contained in this Agreement are
inserted for convenience of reference only and are not intended to be a part of
or to affect in any way the meaning or interpretation of this Agreement.

 

20.10 Reference with Agreement. Numbered or lettered articles, sections,
paragraphs, subsections, schedules and exhibits herein contained refer to
articles, sections, paragraphs, subsections, schedules and exhibits of this
Agreement unless otherwise expressly stated. The words “herein,” “hereof,”
“hereunder,” “hereby,” “this Agreement” and other similar references shall be
construed to mean and include this Agreement and all Exhibits and Schedules and
all amendments to any of them unless the context shall clearly indicate or
require otherwise. The word “including” (and all derivations thereof) shall be
construed to mean “including, without limitation.”

 

20.11 Enforcement. In the event of any litigation to enforce the terms of this
Agreement, the prevailing party in such dispute will have the right to recover
its reasonable attorneys’ fees and litigation costs from the other party.

 

20.12 Interpretation. This Agreement shall not be construed more strictly
against either party regardless of which party is responsible for its
preparation.

 

20.13 Relationship. It is expressly agreed by the parties hereto that each is at
all times acting and performing hereunder as an independent contractor and not
as an agent for the other, and that no act of commission or omission of either
party hereto shall be construed to make or render the other party its principal,
agent, joint venturer or associate, except to the extent specified herein.
Neither party hereto shall have the authority to act in the other party’s name
except as is expressly provided in this Agreement.

 

26



--------------------------------------------------------------------------------

20.14 Further Assurances. Upon the reasonable request of the other party, each
party agrees to take any and all actions necessary or appropriate to give effect
to the terms and conditions set forth in this Agreement.

 

20.15 Counterparts; Fax Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute the same Agreement. Any signature page of any
such counterpart, or any electronic facsimile thereof, may be attached or
appended to any other counterpart to complete a fully executed counterpart of
this Agreement, and any telecopy or other facsimile transmission of any
signature shall be deemed an original and shall bind such party.

 

20.16 Public Announcements. Neither NDCHealth nor Arclight shall, without the
prior written approval of the other, make any press release or other public
announcement concerning the transactions contemplated by this Agreement, except
as and to the extent that NDCHealth or any of its Affiliates shall be so
obligated by law or the rules of any stock exchange, in which case NDCHealth
shall use its commercially reasonable efforts to provide advance notice thereof
to Arclight. NDCHealth shall not make any press release or other public
announcement concerning the transactions contemplated by this Agreement that
references any Arclight Member without the prior written consent of such
Arclight Member, except as and to the extent that NDCHealth or any of its
Affiliates shall be so obligated by law or the rules of any stock exchange, in
which case NDCHealth shall use its commercially reasonable efforts to provide
advance notice thereof to such Arclight Member.

 

20.17 Payment and Reimbursement of Expenses; Offsets. The parties acknowledge
that the royalty payments owed by NDCHealth to Arclight pursuant to Section 8.3
may be subject to offset in accordance with the terms of Sections 7 and 14.2 of
this Agreement. Except as specifically provided in Sections 7 and 14.2, each
party hereto shall reimburse the other for any amounts required to be reimbursed
by such party pursuant to this Agreement within thirty (30) days after its
receipt of a written invoice therefor from such other party (together with any
supporting documentation or other evidence therefor reasonably requested by such
party). Except for any setoff pursuant to and in accordance with Sections 7 and
14.2 of this Agreement, it is understood and agreed by the parties that neither
party shall be entitled to set off any amounts owing to the other party
hereunder for any reason, unless and until any proposed offset (i) has been
agreed to in writing by such other party or (ii) has been finally determined by
a court of competent jurisdiction.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused their respective duly authorized
representatives to execute this Agreement as of the day and year first above
written.

 

“Arclight”

 

ARCLIGHT SYSTEMS LLC

By:      

--------------------------------------------------------------------------------

    Mike Buettner, Chief Financial Officer

 

“NDCHealth”

 

NDCHEALTH CORPORATION

By:      

--------------------------------------------------------------------------------

   

Randolph L.M. Hutto, Executive Vice

President and Chief Financial Officer

 

28